In an action to foreclose tax liens, order of the County Court, Nassau County, granting plaintiff’s motion to amend the summons, complaint, judgment, and other papers in the action, so as to substitute the name “Lu Vina Madden” therein wherever the name of one of the defendants appears as “Lee Vina Madden,” affirmed, with $10 costs and disbursements. The motion is governed by section 105 of the Civil Practice Act and not by section 109. Appeal from order of June 28, 1946, dismissed, without costs. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 931.]